Case 3:20-cv-05222-JD Document 10-7 Filed 08/04/20 Page 1 of 2




           EXHIBIT G
Maffick                                         about:reader?url=https://web.archive.org/web/20190218005719/https://m...
                 Case 3:20-cv-05222-JD Document 10-7 Filed 08/04/20 Page 2 of 2




          web.archive.org




          1-2 minutes



          Dear Viewers,

          Similarly to NPR, PBS, BBC, DW, CBC, AJ+ and many other
          media companies, Maffick is supported in part by government
          funding. Likewise while we haven’t posted funding details on our
          Facebook pages etc, neither have any of our international peers.
          Yet on Friday February 15th Facebook took our pages, with
          literally millions of fans, off line. Why single us out?

          One reason and one reason only: The government that helps fund
          our company is Russia. We did not violate any of Facebook’s
          policies whatsoever. None of our content promotes disinformation
          or fake news. Yet CNN pressured Facebook into unprecedented
          censorship in a desperate attempt to milk ratings by stoking
          hysteria over Russia.

          This type of new McCarthyism deserves to be called out and
          needs to stop. We hope that Facebook will articulate clear,
          consistent policies and protocols regarding obligatory funding
          disclosures which will be applied evenly across all pages. In the
          meantime, please turn our pages back on so we can keep
          publishing top quality social videos!




1 of 1                                                                                                8/2/2020, 4:19 PM
